MEMORANDUM OPINION

                                            No. 04-11-00261-CR

                                      IN RE Kenneth MITCHELL

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 20, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 6, 2011, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on various pro se motions. 2 However, counsel has been appointed to

represent relator in the criminal proceeding pending in the trial court for which he is currently

confined. A criminal defendant is not entitled to hybrid representation. See Robinson v. State,

240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim.

App. 1995). A trial court has no legal duty to rule on pro se motions or petitions filed with

regard to a criminal proceeding in which the defendant is represented by counsel. See Robinson,
240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining to rule

1
 This proceeding arises out of Cause No. 2010-CR-12264, styled State of Texas v. Kenneth Mitchell, pending in the
226th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.
2
 We note that on January 26, 2011, relator filed a similar petition for writ of mandamus in Cause No. 04-11-0064-
CR, which was denied on the same basis as the petition at issue is denied.
                                                                                     04-11-00261-CR

on relator’s pro se motions filed in the criminal proceeding pending in the trial court.

Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-